Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0243
                       Lower Tribunal No. 17-21573
                          ________________


                              Danay Rivero,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Spencer
Eig, Judge.

      Giasi Law, P.A., and Melissa A. Giasi and Erin M. Berger (Tampa),
for appellant.

     Paul R. Pearcy, P.A., and Maureen G. Pearcy, for appellee.


Before EMAS, LINDSEY and BOKOR, JJ.

     PER CUIRAM.

     Affirmed.